            Case 8:20-cv-01508-PWG Document 1 Filed 06/05/20 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

SERGIO J. LOPEZ JUAREZ                    *
8110 New Hampshire Avenue, Apt. 201       *
Silver Spring, MD 20903                   *
                                          *
       PLAINTIFF,                         *
                                          *
       v.                                 *     Case No.: 8:20-cv-1508
                                          *
A.M.C CONSTRUCTION, LLC                   *
8108 New Riggs Road                       *
Hyattsville, MD 20783                     *
                                          *
       Serve: Aureliano Lopez Cabrera     *
              8108 New Riggs Road         *
              Hyattsville, MD 20783       *
                                          *
and                                       *
                                          *
AURELIANO LOPEZ CABRERA                   *
8108 New Riggs Road                       *
Hyattsville, MD 20783                     *
                                          *
       DEFENDANTS.                        *
************************************************************************

                                         COMPLAINT

I.     INTRODUCTION

       1.      The plaintiff, Sergio J. Lopez Juarez (“Plaintiff”), by and through undersigned

counsel, submits this Complaint against the defendants, A.M.C Construction, LLC (“AMC”) and

Aureliano Lopez Cabrera (“Lopez”) (collectively, “Defendants”) to recover damages under the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., the Maryland Wage and Hour

Law (“MWHL”), Md. Code Ann., Lab. & Empl. §§ 3-401, et seq., and the Maryland Wage

Payment and Collection Law (“MWPCL”), Md. Code Ann., Lab. & Empl. §§ 3-501, et seq.
             Case 8:20-cv-01508-PWG Document 1 Filed 06/05/20 Page 2 of 5



II.     JURISDICTION AND VENUE

        2.      This Court has jurisdiction pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §1331.

With respect to the state law claims, this Court has supplemental jurisdiction pursuant to 28

U.S.C. §1367 in that the state law claims are so related to the federal claims that they form part

of the same case or controversy under Article III of the United States Constitution.

        3.      Venue is appropriate in the District of Maryland pursuant to 28 U.S.C. §1391(b)

because a substantial part of the events giving rise to this claim occurred within this judicial

district.

III.    THE PARTIES

        4.      Plaintiff is an adult resident of Maryland.

        5.      At all relevant times since October 1, 2019, defendant AMC was a Maryland

limited liability company operating the home remodeling business located at 8108 New Riggs

Road, Hyattsville, Maryland (“the Business”).

        6.      Defendant Lopez is an adult resident of Maryland, principal of defendant AMC

and, prior to October 1, 2019, the sole proprietor of the Business, who controlled the day-to-day

operations of the Business, including its employment practices, at all relevant times.

        7.      Plaintiff was an employee of Defendants within the meaning of 29 U.S.C.

§203(e)(1) and Maryland law.

        8.      Plaintiff was an employee engaged in commerce and/or employee in an enterprise

engaged in commerce within the meaning of 29 U.S.C. §§206(a) and 207(a)(1).

        9.      Defendants were each and all Plaintiff’s employers as that term is defined by 29

U.S.C. §203(d), and Md. Code Ann., Lab. & Empl. §§3-401(b) and §3-501(b).




                                                  2
         Case 8:20-cv-01508-PWG Document 1 Filed 06/05/20 Page 3 of 5



IV.    STATEMENT OF FACTS

       10.     Plaintiff worked for the Business as a construction laborer from around July 18,

2019 until November 9, 2019.

       11.     Plaintiff’s schedule varied somewhat from week to week, but he regularly worked

more than forty hours per week and estimates that he worked 53 hours per week on average.

       12.     Defendants paid Plaintiff at the rate of $17.50 per hour.

       13.     Defendants never paid Plaintiff overtime at the rate of one and one-half times his

hourly rate for all hours over forty worked in each one-week period.

       14.     Defendants did not pay Plaintiff any wages for the last three weeks of his

employment, when Plaintiff worked 51 hours, 42 hours, and 61 hours per week, respectively.

V.     COUNT ONE: FLSA AND MWHL OVERTIME VIOLATIONS

       15.     Plaintiff incorporates the foregoing paragraphs as if fully stated herein.

       16.     Defendants’ failure to pay Plaintiff wages at the rate of one and one-half times his

regular hourly rate for hours worked in excess of forty in each one-week period violates both, 29

U.S.C. §207 and Md. Code Ann., Lab. & Emp. §3-415.

       17.     Defendants’ failure to pay overtime wages as required by 29 U.S.C. §207 and Md.

Code Ann., Lab. & Emp. §3-415 was willful and not in good faith inasmuch as Defendants were

aware or reasonably should have been aware of their obligation to pay Plaintiff consistent with

the FLSA and MWHL but did not do so.

       18.     As a result of Defendants' unlawful conduct, Plaintiff suffered a loss of wages and

consequential damages.

VI.    COUNT TWO: MWHL MINIMUM WAGE VIOLATIONS

       19.     Plaintiff incorporates the foregoing paragraphs as if fully stated herein.




                                                 3
          Case 8:20-cv-01508-PWG Document 1 Filed 06/05/20 Page 4 of 5



       20.     Defendants’ failure to pay Plaintiff at least the Maryland minimum wage for each

hour worked violates Md. Code Ann., Lab. & Emp. §3-413(b).

       21.     Defendants’ failure and refusal to pay Plaintiff at least the Maryland minimum

wage was willful and not in good faith inasmuch as Defendants were aware or reasonably should

have been aware of their obligation to pay Plaintiff consistent with the MWHL but did not do so.

       22.     As a result of Defendants' unlawful conduct, Plaintiff suffered a loss of wages and

consequential damages.

VII.   COUNT THREE: MWPCL WAGE PAYMENT VIOLATIONS

       23.     Plaintiff incorporates the foregoing paragraphs as if fully stated herein.

       24.     Defendants’ failure to pay Plaintiff all wages due for the work Plaintiff performed

violates Md. Code Ann., Lab. & Emp. §§3-501 et seq.

       25.     Defendants’ failure to pay all wages due to Plaintiff as required by the MWPCL

was not a result of a bona fide dispute.

       26.     As a result of Defendants' unlawful conduct, Plaintiff suffered a loss of wages and

consequential damages.




                                                 4
            Case 8:20-cv-01508-PWG Document 1 Filed 06/05/20 Page 5 of 5



                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court:

       1.      Order Defendants to pay to Plaintiff all wages owed, consistent with the Fair

Labor Standards Act, Maryland Wage and Hour Law, and Maryland Wage Payment and

Collection Law;

       2.      Award Plaintiff liquidated damages for all wages owed pursuant to 29 U.S.C.

§216(b) and Md. Code Ann., Lab. & Emp. §3-427(a)(2);

       3.      Award Plaintiff punitive (treble) damages for all wages owed pursuant to Md.

Code Ann., Lab. & Emp. §3-507.2(b);

       4.      Award Plaintiff reasonable attorneys’ fees and costs pursuant to 29 U.S.C. §216

and Md. Code Ann., Lab. & Emp. §§ 3-427(a)(3) and 3-507.2(b);

       5.      Award Plaintiff pre-judgment and post-judgment interest; and

       6.      Award Plaintiff such other legal and equitable relief as the Court deems

appropriate.


                                                    Respectfully submitted,


                                                    / s / Mariusz Kurzyna
                                                    Mariusz Kurzyna (Bar No. 20284)
                                                    Zipin, Amster & Greenberg, LLC
                                                    8757 Georgia Ave., Suite 400
                                                    Silver Spring, MD 20910
                                                    Tel: 301-587-9373
                                                    Fax: 240-839-9142
                                                    mkurzyna@zagfirm.com

                                                    Counsel for Plaintiffs




                                                5
